UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6981


ROBERT CHARLES GERKE,

                   Plaintiff - Appellant,

             v.

DAVID CALL, Warden of Nottoway Correctional Center; K. SCHLOBOHM, Asst.
Warden of Nottoway Correctional Center; J. BATSMAN, Major/Head of Security at
Nottoway Correctional Center; S. GILBERTSON, Unit Manager of Building at
Nottoway Correctional Center; SERGEANT R. SWANN, Building Sergeant of
building on day of incident; OFFICER A. EARLY, Booth Officer of Upper O East
on day of incident,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00147-HEH-RCY)


Submitted: October 3, 2019                                Decided: October 23, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Charles Gerke, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert Charles Gerke appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action without prejudice for failure to comply with the court’s order

requiring him to pay a partial filing fee or state under penalty of perjury that he could not

pay the fee. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Gerke v. Call, No. 3:19-cv-00147-HEH-

RCY (E.D. Va. June 12, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             3